 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                                   Plaintiff,
                                                              C17-668 TSZ
 9                v.
                                                              MINUTE ORDER
10        KOMRON M ALLAHYARI, et al.,
11                                   Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)   Defendant Shaun Allahyari’s Motion to Post Security, docket no. 128, is
14
   DENIED. The Judgment, docket no. 101, and Order of Foreclosure and Judicial Sale,
   docket no. 102, shall be stayed only upon Defendant Shaun Allahyari’s posting of a
15
   supersedeas bond in the amount of $500,000.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 22nd day of April, 2019.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
